Citation Nr: 0213936	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-22 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether there is clear and unmistakable error in a May 1970 
rating decision denying service connection for kidney stones.

(The issues of entitlement to service connection for 
bilateral hearing loss disability and tinnitus will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at St. 
Petersburg, Florida.  

The Board will be undertaking additional development on the 
issues of service connection for bilateral hearing loss 
disability and tinnitus pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The claim of clear and unmistakable error involves 
disagreement with how the facts were weighed for the May 1970 
rating decision.

2.  The May 1970 rating decision correctly denied service 
connection for kidney stones based on the law in effect and 
evidence of record at the time of the decision.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the May 1970 
rating decision denying service connection for kidney stones.  
38 U.S.C.A. § 5109A(b) (West Supp. 2002); 38 C.F.R. § 3.303 
(1970); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  However, the VCAA is not applicable 
to cases involving claims of clear and unmistakable error in 
prior rating decisions.  Parker v. Principi, 15 Vet. App. 407 
(2002).  Therefore, the Board will proceed with consideration 
of the veteran's appeal.

Previous decisions are final and binding, and will be 
accepted as correct in the absence of clear and unmistakable 
error.  A decision containing clear and unmistakable error is 
subject to amendment or reversal.  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find clear 
and unmistakable error, either (1) the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighted or evaluated will not suffice) or (2) the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication.  38 U.S.C.A. § 5109A (West 
Supp. 2002); 38 C.F.R. § 3.105(a) (2001); Baldwin v. West, 13 
Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  

A clear and unmistakable error adjudication is unique because 
it is "a distinct claim ... [it] is a collateral attack on a 
previous and final RO decision which seeks the revision, nunc 
pro tunc [with retroactive effect], of that decision."  
Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997). 

Where clear and unmistakable error is found in a prior final 
RO decision, the prior decision will be reversed or revised, 
and for the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A(b) (West Supp. 2002); 38 C.F.R. § 3.105(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303(a) (1970).  The disease entity must be 
identified and shown to be chronic during service.  In the 
absence of chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b) (1970).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1970).

The veteran claims there is clear and unmistakable error in 
the 1970 rating decision because he was treated for kidney 
stones in April 1968 at Eglin Air Force Base.  The service 
medical records do show that the veteran was seen in the 
emergency room at the Eglin Air Force Base Hospital on April 
28, 1968, for right flank pain.  However, the impression was 
"G.I. spasm."  The service medical records show that at 
discharge, the veteran denied having kidney stones or blood 
in the urine, and the clinical evaluation of the 
genitourinary system was normal.  

The veteran received a VA examination in April 1970 where he 
gave a history of passing a kidney stone in 1968 but he had 
no further trouble.  A VA X-ray of the abdomen showed no 
abnormal calculi along the lines of the urinary tract.  The 
diagnosis was no evidence of renal lithiasis.  The May 1970 
rating decision denied service connection for kidney stones.  
The veteran was advised of this decision in a May 8, 1970, 
letter.

The veteran's claim of clear and unmistakable error is 
essentially an expression of disagreement with how the 
evidence was weighed in 1970.  However, such a disagreement 
cannot constitute clear and unmistakable error.  The veteran 
claims that his being seen for right flank pain in April 1968 
was for kidney stones.  However, this is not shown in the 
treatment record.  Additionally, he did not complain of 
kidney stones when he separated from service and the 
discharge examination was normal.  Therefore, the evidence in 
the file at the time of the May 1970 decision does not show 
kidney stones in service.  Furthermore, while the veteran 
provided a history of passing a kidney stone in service, the 
April 1970 VA examination shows there was no evidence of 
renal lithiasis.  Thus there was no present disability of 
kidney stones.  The regulations in effect at the time of the 
May 1970 rating decision which are the same regulations that 
are in effect today require that there be disability due to 
disease or injury incurred in or aggravated by service.  
However, no such disability was identified at the time of the 
May 1970 rating decision.  Accordingly, the May 1970 rating 
decision is correct based on the law in effect and evidence 
of record at the time of that decision.  Therefore, there is 
no clear and unmistakable error in the May 1970 rating 
decision.  38 U.S.C.A. § 5109A(b) (West Supp. 2002); 
38 C.F.R. § 3.303 (1970); 38 C.F.R. § 3.105(a) (2001).  


ORDER

There is no clear and unmistakable error in the May 1970 
rating decision.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

